Decree of the Surrogate’s Court of Dutchess county adjudging that certain infants, great-grandnieces of the testator, are persons interested in the estate and necessary parties to an accounting proceeding, and order directing the issuance of a supplemental citation to said infants in the accounting proceeding, unanimously affirmed, with costs, payable out of the estate, to the special guardian and to those respondents who have joined with him in the brief. Appeal from decision dismissed. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.